NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 16-17, 20, and 22-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DUBLIN, III et al. (US 20150199720 A1).
Re claim 1, DUBLIN discloses [0052] an ordering indication device 100, comprising:
an input means (button – fig.2) that can be actuated by a user; [0052] 
a communications interface 250; [0054]
an optical indicator means 195; and [0053]
a control unit 120 [0053], 

wherein the input means is functionally connected (i.e. all elements in fig.2 are connected to function together) to the optical indicator means via the control unit in such a way that the optical indicator means signals the actuation process (“effective luminosity of each promotional or ad screen image may be pre-computed by an upstream server and distributed as part of the metadata or computed locally after the content has been replicated the Tabletop Display Device 100” [0051]) of the input means by means of an optical signal after the activation of the optical indicator means by the input means [0082], and 
wherein the optical indicator means outputs after its activation an optical continuous signal that can be deactivated. [0055]
Re claim 2, DUBLIN discloses [0071] the ordering indication device according to claim 1, wherein the ordering indication device is protected against theft.
Re claim 3, DUBLIN discloses [0082] the ordering indication device according to claim 1, further comprising an apparatus to measure the time since the activation of the optical continuous signal.  
Re claim 4, DUBLIN discloses [0055] the ordering indication device according to claim 1, wherein the input means further comprises a transmitter, and wherein the transmitter transmits a signal that provides information on an order request of the user, to at least one receiving device.  
Re claim 5, DUBLIN discloses [0053] the ordering indication device according to claim 1, wherein the optical indicator means further comprises one or more second light sources, and wherein the setting of the brightness of the one or more second light sources depends on the environmental condition.  
Re claim 6, DUBLIN discloses [0053] the ordering indication device according to claim 1, wherein the ordering indication device further comprises a brightness sensor for measuring the ambient 
Re claim 7, DUBLIN discloses [0055] the ordering indication device according to claim 1, wherein the ordering indication device further comprises a first reader for reading information from an information carrier.  
Re claim 8, DUBLIN discloses [0055] the ordering indication device according to claim 7, wherein a setting of electronics of the ordering indication device depends on information read by the first reader.  
Re claim 16, DUBLIN discloses [0052] the ordering indication device according to claim 1, wherein the ordering indication device comprises a touchscreen.  
Re claim 17, DUBLIN discloses [0036] the ordering indication device according to claim 1, wherein the ordering indication device comprises an inductive charging port (“an inductive power connection for battery charging or a wireless data connection”).
Re claim 20, DUBLIN discloses [0055] the ordering indication device according to claim 1, wherein the ordering indication device updates a firmware thereof via the communication interface.  
Re claim 22, DUBLIN discloses (as shown by fig.2) the ordering indication device according to claim 1, further comprising a plurality of sensor devices (i.e. 180, 175, 190, 195) coupled to the control unit, wherein the control unit of the ordering indication device combines data received from the plurality of sensor devices to control the optical indicator means.  
Re claim 23, DUBLIN discloses [0055] the ordering indication device according to claim 1, wherein the ordering indication device comprises a second reader 175 (i.e. since claim 1 does not claim a first reader), wherein the second reader is configured to accept payment data.  
Re claim 24, DUBLIN discloses (fig.1) a system with a plurality of ordering indication devices (i.e. 100, 100’) according to claim 1 and a corresponding plurality of information carriers (i.e. customer 
Re claim 25, DUBLIN discloses (as applied for claim 1, this method using the apparatus of claim 1) a method for setting an optical indicator means of an ordering indication device that comprises an input means, a communications interface, a motion detector, the optical indicator means and a control unit, the method comprising: 
connecting the input means to the optical indicator means in such a way that the optical indicator means signals the actuation process of the input means by means of an optical signal after the activation of the indicator means by the input means, wherein the optical indicator means- 6 - outputs after its activation an optical continuous signal that can be deactivated, wherein the setting of the brightness of the one or more first light sources depends on an environmental condition.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DUBLIN in view of FIESCHI et al. (US 20020133713 A1).
Re claim 9, DUBLIN discloses [0053] the ordering indication device according to claim 1, wherein the ordering indication device further comprises a motion detector.
Motion detection is well-known to be used to prevent theft, such as in motion detectors used inside homes.
wherein the ordering indication device is configured to output an alarm signal during an attempted theft of the ordering indication device.
	However, DUBLIN fails to explicitly disclose:
	FIESCHI teaches (abstract) in the field of computers, [0032] the concept of preventing theft by configuring a computer device to output an alarm signal due to motion detection.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using motion detection for outputting an alarm during a potential theft as suggested by FIESCHI in order to provide an alarm function to alert of an attempted theft.
	Re claim 10, DUBLIN discloses the ordering indication device according to claim 9
	However, DUBLIN fails to explicitly disclose:
wherein the motion detector detects if the ordering indication device is moved with the aid of a positioning system.
FIESCHI teaches [0047, 0049-0051] using motion detection to determine movement with aid of a positioning system to try to find a stolen computer device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using motion detection for outputting an alarm during a potential theft as suggested by FIESCHI in order to provide an alarm function to alert of an attempted theft and provide means to find a stolen computer device.
Re claim 11, DUBLIN as modified by FIESCHI further discloses the ordering indication device according to claim 9, wherein the motion detector detects that an ordering indication device is missing (FIESCHI teaches [0032] using motion detection for a missing computer device) in the network using a mesh network [0036].
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DUBLIN in view of FIESCHI et al. (US 20020133713 A1) further in view of BROWN et al. (US 20130265164 A1).
Re claim 12, DUBLIN in view of FIESCHI teach the ordering indication device according to claim 9.
Visual and audible alarms are well known in the art of security systems and theft prevention devices.
	However, DUBLIN in view of FIESCHI fails to explicitly disclose:
wherein the alarm signal of the alarm signal includes blinking of the optical output means, particularly the one or more second light sources.
BROWN teaches (in a similar art of theft prevention) an anti-theft device (abstract) wherein a motion detection determines attempted theft [0004] including an alarm signal which includes a flashing light [0015] by one light source 129.
in order to provide a visual alarm for anti-theft purposes.
Re claim 13, DUBLIN in view of FIESCHI teach the ordering indication device according to claim 9.
However, DUBLIN in view of FIESCHI fails to explicitly disclose:
wherein the ordering indication device further comprises a loudspeaker, and wherein the alarm signal of the alarm signal includes an audio output using at least one of the loudspeaker or a vibration.
BROWN teaches (in a similar art of theft prevention) an anti-theft device (abstract) wherein a motion detection determines attempted theft [0004] including an alarm signal which includes an audio signal [0015] by one audible alarm 128.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a speaker (including a loudspeaker) for an audible alarm as taught by BROWN in order to provide an audible alarm for anti-theft purposes.
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DUBLIN in view of FIESCHI et al. (US 20020133713 A1) further in view of FREATHY (US 20100090825 A1).
Re claim 14, DUBLIN in view of FIESCHI teach the ordering indication device according to claim 9. 
However, DUBLIN in view of FIESCHI fails to explicitly disclose:
wherein the alarm signal of the alarm signal comprises an electronic transmission of an alarm signal to a control device via the communications interface.
FREATHY teaches [0005] the function of transmission of an alarm signal to another control device serving as a monitoring device, for the purpose of controlling an electronic device during potential theft.
in order to provide a remote alarm signal to a remote controlling device such as those used by DUBLIN.
Allowable Subject Matter
Claims 15, 18-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


CARLOS E. GARCIA
Primary Examiner
Art Unit 2688


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        2/26/2021